AFFIRM; Opinion Filed March 5, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00066-CR

                           JAMES BENNETT RUCKER, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                             Trial Court Cause No. CR10-1011

                             MEMORANDUM OPINION
                          Before Justices Moseley, Bridges, and Evans
                                   Opinion by Justice Evans

       A jury convicted James Bennett Rucker of driving while intoxicated. The trial court

sentenced him to 120 days in jail, suspended for twenty-four months of community supervision.

In a single issue, appellant challenges the trial court’s denial of his pre-trial motion to suppress

evidence. We affirm.

                                          BACKGROUND

       Appellant moved to suppress various items of evidence obtained after a traffic stop,

asserting that the police lacked reasonable suspicion to stop his vehicle in violation of the Fourth

Amendment of the United States Constitution and Article 1, Section 9 of the Texas Constitution.

At appellant’s suppression hearing, Sheila Baugus testified that on the evening of May 16, 2010,

she and her husband were driving through Rockwall County on Highway 30 when they saw a
black Ford truck weaving back and forth on the road at speeds varying from 50 to 80 miles per

hour. Among other things, she observed the truck changing lanes to go around a car and

continue all the way over onto the shoulder, making her fear the truck was going to cross the

median into oncoming traffic. Concerned for the driver of the truck and others on the highway,

Baugus called 911, identified herself, and reported her observations. The 911 dispatcher told her

to turn on her flashers and follow the vehicle from a safe distance. Baugus remained on the line

with the dispatcher as she continued to observe and follow the truck. The dispatcher then told

her where a marked police car would be and instructed her to let the police car pull in front of

her. Baugus verified for the dispatcher that the police car was behind the correct vehicle. After

the police car pulled in front of her vehicle, Baugus took the exit for Dalrock Road and waited at

a Valero gas station as instructed by the dispatcher. There, she made a written statement to the

police. Baugus followed the truck for a total of about twenty to twenty-five miles. Jimmy

Baugus, who was a passenger in the vehicle his wife was driving, also testified at the suppression

hearing. He corroborated his wife’s observations of the Ford truck and the events of the evening.

       Officer Matthew Joseph testified that he received a dispatch regarding a reckless driver

and located appellant’s vehicle on Interstate 30 by the make and model provided by the

dispatcher and by the hazard lights of the Baugus vehicle. Joseph followed appellant’s vehicle

for about two miles. As appellant’s vehicle crossed the bridge over Lake Ray Hubbard, Joseph

observed the vehicle swerve within its lane several times. He also saw appellant’s vehicle travel

into the adjacent traffic lane to the left without signaling, over-correct onto the right shoulder,

and then return to the original lane of travel. Joseph’s in-car video camera recorded appellant’s

vehicle as it was being followed and the recording was admitted into evidence at the hearing.

Joseph, a DWI certified police officer, testified that, based on his observations of appellant’s

vehicle together with the information he received from the dispatcher regarding the 911 caller, he

                                               –2–
suspected the driver of the vehicle was intoxicated. Additionally, he indicated his observations

of the vehicle suggested other traffic violations including: (1) failure to maintain a single lane of

traffic and (2) driving on the improved shoulder. Joseph ultimately activated his lights and

stopped appellant’s vehicle.

       After the hearing, the trial court denied appellant’s motion to suppress and made findings

of fact and conclusions of law. Among other things, the trial court found that the Bauguses

witnessed a Ford truck having trouble maintain its lane position, vary its speed, and travel onto

the shoulder. Sheila Baugus called 911 to report her observations and remained on the phone

with the dispatcher for about thirty minutes as she followed the vehicle with her flashers

activated. Officer Joseph was on patrol in a marked car when he received a dispatch about a

reckless driver in a black Ford truck and the driving behavior relayed by the dispatcher suggested

to Joseph the driver did not have the full mental and physical capabilities to operate the vehicle.

Joseph located and followed the vehicle, observing it swerve within its lane several times, hitting

the fog line and lane divider and, at one point, travel into another lane of traffic.

                                              ANALYSIS

       We employ a bifurcated standard of review on a trial court’s ruling on a motion to

suppress evidence. St. George v. State, 237 S.W.3d 720, 725 (Tex. Crim. App. 2007). We give

almost total deference to the trial court’s determination of historical facts and mixed questions of

law and fact that depend on witness credibility while we review de novo questions of law and

mixed questions of law and fact that do not depend upon credibility determinations. Guzman v.

State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). We review the record as it existed at the time

of the suppression hearing unless the parties consensually re-litigate the suppression issue during




                                                 –3–
the trial. Turrubiate v. State, 399 S.W.3d 147, 150–51 (Tex. Crim. App. 2013). 1 The prevailing

party is entitled to the strongest legitimate view of the evidence and all reasonable inferences that

may be drawn from the evidence. State v. Weaver, 349 S.W.3d 521, 525 (Tex. Crim. App.

2011). We will uphold the trial court’s ruling if it is reasonably supported by the record and is

correct on any theory of law applicable to the case. Id.

         Appellant contends that Joseph lacked reasonable suspicion to stop his vehicle because

the information provided by Baugus was not adequately corroborated by Joseph and appellant

did not commit any traffic violation while Joseph was following him. Appellant also asserts the

information Baugus provided to the 911 dispatcher could not have provided reasonable suspicion

because it was not established that Baugus was a reliable informant. 2

         The Fourth Amendment permits an officer to detain a person for investigatory purposes

when the officer has reasonable suspicion to believe the individual is violating the law. Foster v.

State, 326 S.W.3d 609, 613 (Tex. Crim. App. 2010). Reasonable suspicion exists when, based

on the totality of the circumstances, the officer has specific, articulable facts that, when

combined with rational inferences from those facts, would lead the officer to conclude that a

person is, has been, or soon will be, engaged in criminal activity. Ford v. State, 158 S.W.3d 488,

492–93 (Tex. Crim. App. 2005). The factual basis for stopping a vehicle need not arise from the

officer’s personal observation but may be supplied by a citizen-eyewitness which is adequately

corroborated by the detaining officer. See Brother v. State, 166 S.W.3d 255, 258–59 (Tex. Crim.


    1
      If the parties re-litigate, evidence adduced at trial may be included in our review. See Turrubiate, 399 S.W.3d
at 151.
    2
      Appellant contends Baugus did not provide a detailed description of the wrongdoing, neither the dispatcher
nor Joseph knew Baugus when she called 911, Baugus did not witness appellant’s driving behavior after Joseph’s
vehicle got behind appellant’s truck, and there was no evidence that Baugus placed herself in a position to be held
accountable for her report at the time it was given. See Pipkin v. State, 114 S.W.3d 649, 655 (Tex. App.—Fort
Worth 2003, no pet.) (setting forth four factors for informant’s reliability).




                                                        –4–
App. 2005). “Corroboration does not mean the officer must personally observe the conduct that

causes him to reasonably suspect that a crime is being, has been, or is about to be committed.”

Id. at 259 n.5 (citing Adams v. Williams, 407 U.S. 143, 147 (1972)). All that is required is that

the officer, in light of the circumstances, confirm enough facts to reasonably conclude the

information he was given is reliable and a temporary detention is justified. Id.

       Here, like the citizen-eyewitness in Brother, Baugus reported to the 911 dispatcher a

detailed description of appellant’s vehicle, its location, as well as the concerning driving

behavior she was witnessing. Baugus also gave the 911 dispatcher her name, provided a written

statement to police and testified at the suppression hearing. Relying on the information Baugus

gave the dispatcher, Joseph was able to locate and identify appellant’s truck.          Following

appellant’s truck, Joseph observed driving behavior consistent with that reported by Baugus.

Joseph confirmed enough facts to reasonably conclude that the information given by Baugus and

relayed to him by the 911 dispatcher was reliable.          Those facts, together with his own

observations of appellant’s vehicle, provided the officer with reasonable suspicion that appellant

was engaged in criminal activity, i.e., driving while intoxicated. Having concluded the record

supports the trial court’s determination that the officer was justified in stopping appellant’s

vehicle based on the reasonable suspicion of intoxicated driving, we need not address the

officer’s alternate grounds for the stop. The trial court did not err in denying appellant’s motion

to suppress. We resolve appellant’s sole issue against him.

       We affirm the trial court’s judgment.

                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE
Do Not Publish
TEX. R. APP. P. 47

130066F.U05

                                               –5–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JAMES BENNETT RUCKER, Appellant                       On Appeal from the County Court at Law,
                                                      Rockwall County, Texas
No. 05-13-00066-CR        V.                          Trial Court Cause No. CR10-1011.
                                                      Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                          Justices Moseley and Bridges participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 5th day of March, 2014.




                                                      /David Evans
                                                      DAVID EVANS
                                                      JUSTICE




                                                –6–